Citation Nr: 1722637	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  09-11 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for neuroendocrine thymic carcinoma, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  He has confirmed service in the Republic of Vietnam.

He died in February 2016; the Appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board most recently remanded the Veteran's claim in December 2015 for further development and readjudication.  The requested development on remand, consisting of obtaining additional records, has been accomplished.

A June 2016 deferred rating decision indicates that the Appellant was granted substitution by the RO.  A substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died; however, a substitute may not add an issue to or expand the claim.  38 C.F.R. § 3.1010(f) (2016).  


FINDING OF FACT

Neuroendocrine thymic carcinoma is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include herbicide exposure.




CONCLUSION OF LAW

The criteria for service connection for neuroendocrine thymic carcinoma have not been met.  §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

A review of the record indicates that the Appellant received a VCAA notice letter and signed an acknowledgment in May 2016.  The Appellant has not alleged, nor does the record suggest, that there exist any deficiencies of notification that would warrant a remand in this case.

VA also has a duty to assist the Appellant in the development of a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Appellant.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, a marriage certificate, and the Veteran's death certificate.  Also of record, and considered in connection with this appeal, are various statements submitted by the Veteran and the Appellant.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Appellant has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, the Appellant has not identified any outstanding available evidence that could be obtained to substantiate the Appellant's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Appellant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection for certain diseases, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  See 38 C.F.R. § 3.309(e).  Presumed exposure to an herbicide applies to a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In this case, the Veteran has confirmed active service as an infantryman in the Republic of Vietnam during the requisite statutory time period; therefore, it is presumed that he was exposed to herbicides.  However, the Veteran's neuroendocrine thymic carcinoma is not a presumptive condition associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection is not warranted. 

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Specifically, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee, 34 F.3d at 1039.

In this case, it is not in dispute that, at the time of his death, the Veteran had neuroendocrine thymic carcinoma.  What must be resolved is whether his disability was etiologically related to service, to include the in-service herbicide exposure contended by the Veteran.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for neuroendocrine thymic carcinoma.  

The Veteran's STRs are silent for any complaints of, or treatment for, neuroendocrine thymic carcinoma.  As such, the earliest evidence of neuroendocrine thymic carcinoma is in February 2007, almost 40 years after separation from service.  While not dispositive, the lapse of time between separation from active service and the earliest documentation of a claimed disability is a factor that weighs against the Appellant's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In May 2013, the Veteran underwent a VA examination; however, the examiner's medical opinion is inadequate because it does not address whether there is a causal relationship between neuroendocrine thymic carcinoma and herbicide exposure.  As such, the Board finds that this examination has no probative value.  

A VA medical opinion was obtained in February 2016.  The examiner stated that there is less than a 50 percent degree of probability that the Veteran's neuroendocrine thymic carcinoma was related to or caused by service, to include herbicide exposure.  The examiner reported that the Veteran had a normal chest x-ray in July 1971 and did not have a cough or shortness of breath at that time.  Furthermore, the examiner stated that review of the record indicated that the first mention of a cough and shortness of breath occurred in 2007.  

In support of his conclusion about the lack of a causal relationship between neuroendocrine thymic carcinoma and herbicide exposure, the examiner conducted several searches using the VA website, Uptodate, and the National Institute of Health's medical library database.  The examiner reported that he received no results for each of his search parameters.  

Furthermore, the examiner's contention that the Veteran's neuroendocrine thymic carcinoma is not related to herbicide exposure is also corroborated by the National Academy of Sciences' (NAS) Veterans and Agent Orange: Update 2014.  NAS states that there is inadequate or insufficient evidence to determine association between exposure to herbicides and endocrine cancers (thyroid, thymus, and other endocrine organs).  As such, the Board finds that the February 2016 VA examination is negative medical evidence weighing against the Appellant's claim for service connection.

In making its determination, the Board has also considered Dr. R.O.'s February 2007 statement that the Veteran's neuroendocrine thymic carcinoma "may be related to Agent Orange exposure."  However, the Board finds that the private physician failed to provide a rationale for this conclusion and, by interjecting "may be" into the statement, he was not definitive in his conclusion.  There are a line of precedent cases discussing the probative value of opinions that are equivocal.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is a definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" or "could" be related to service is an insufficient basis for an award of service connection because this is similar to finding the disorder in question "may or may not" be related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Furthermore, Dr. R.O. did not include a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, such opinion is afforded no probative weight.

Lastly, to the extent that the Appellant believes that the Veteran's neuroendocrine thymic carcinoma was related to his herbicide exposure, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiology of neuroendocrine thymic carcinoma is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder, to include whether such is related to herbicide exposure, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert, 21 Vet. App. 456, 462 (2007).  Accordingly, the Appellant's statement as to the etiology of the Veteran's neuroendocrine thymic carcinoma is not competent evidence and, consequently, is afforded no probative weight.

For the foregoing reasons, the Board finds that the Veteran's neuroendocrine thymic carcinoma is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include herbicide exposure.  Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for neuroendocrine thymic carcinoma, to include as due to herbicide exposure, is denied.  See 38 U.S.C.A §5107(b).


ORDER

Entitlement to service connection for neuroendocrine thymic carcinoma, to include as due to herbicide exposure is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


